Citation Nr: 0534306	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-29 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a claim to reopen the issue 
of entitlement to service connection for hearing loss.  

Pursuant to the veteran's November 2003 motion and the 
Board's grant thereof, this case has been advanced on the 
Board's docket. 

In May 1998, the veteran testified at a personal hearing at 
the RO.  Allegations were advanced at the hearing as to the 
existence of clear and unmistakable error (CUE) in the March 
1957 rating decision which severed service connection for 
chronic otitis media with defective hearing.  A transcript of 
that hearing is in the file.

When this matter was before the Board in December 2003 and 
June 2005, it was remanded to the RO so that they could 
address the issue of CUE raised in the May 1998 personal 
hearing at the RO.  The CUE claim was adjudicated by the RO 
in September 2000, and notice of such action was mailed to 
the veteran in December 2000.  An appeal was not perfected by 
the veteran within 60 days of the mailing of the statement of 
the case.  That notwithstanding, the merits of the CUE 
question continued to be argued by the representative in his 
September 2003 brief.  Unfortunately, the RO did not 
thereafter address such matter.

On remand, the RO deferred the CUE matter by rating action in 
March 2005.  The deferral was not followed by any further 
adjudicatory action.  It was not preceded or followed by any 
request to the veteran or his representative as to whether he 
in fact was attempting to appeal the September 2000 denial of 
his CUE claim or attempting "to reopen" his CUE claim through 
the September 2003 submission of his  representative. 

Hence, the case was again remanded in June 2005 in light of 
the Board's finding that it could not adjudicate the 
veteran's claim to reopen for service connection for hearing 
loss until the RO took action in the above cited CUE issue.  

In a September 2005 rating decision, the Appeals Management 
Center found that the March 1957 rating decision was not 
clearly and unmistakably erroneous.  As an appeal to that 
rating decision has not been perfected the Board may now 
address the claim to reopen.


FINDINGS OF FACT

The evidence added to the record since the March 1957 
decision does not bear significantly and substantially upon 
the question at hand, it is duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record it is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim in question.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an October 1997 
statement of the case and in a March 2004 letter, amongst 
other documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Further, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The veteran essentially contends that he currently has a 
hearing loss disability which preexisted his period of active 
service and was aggravated therein.  He argues alternatively 
that the hearing loss began during his period of active 
service.  In a March 1957 rating decision, entitlement to 
service connection for defective hearing was severed because 
the record showed that defective hearing preexisted service 
and was not aggravated therein. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  "New and 
Material" evidence is evidence that has not been previously 
submitted, which is not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of these matters on any 
basis, in this case, since the March 1957 rating decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available in March 1957 consisted of service medical 
records noting that the veteran had incurred defective 
hearing prior to service in 1941 when he discharged a gun too 
close to his right ear.  The records also noted the veteran 
had a discharge from his right ear when he was ten years old.  
He was discharged from service due to defective hearing and a 
perforated left tympanic membrane both of which existed prior 
to induction.  The rating decision noted that then available 
evidence, which included statements and records from Philip 
M. Feldman, M.D.; C.N. Dezer, Jr., M.D.; Louise Lowe, M.D.; 
February 1945, December 1945, April 1947, and December 1952 
VA compensation examination reports; and VA outpatient 
clinics revealed that the veteran had a healed perforated 
left ear drum, a running right ear, and defective hearing 
prior to induction with no evidence of trauma or disease to 
the ears in service.  The rating decision concluded that the 
condition was not aggravated in service beyond its natural 
progression.

Evidence received since the March 1957 RO denial consists of 
the appellant's written statements to the RO as well as his 
May 1998 personal hearing testimony, and VA treatment records 
dated from 1984 to the present time.  

While this new information shows continued problems with 
various ear disorders, the information contained in these 
documents is not so significant that it must be considered in 
reaching the merits of this claim.  Certainly, it adds 
nothing to the question whether a hearing loss was incurred 
in, or if preexisting was aggravated during service.  
Therefore, it is not material evidence within the context of 
38 C.F.R. § 3.156.

As to the written statements submitted to VA as well as the 
personal hearing testimony, these consist of contradictory 
statements and testimony by the representative who asserts 
that the veteran's defective hearing was aggravated by his 
military service, and the veteran who testified that his 
hearing loss did not preexist service and was as a result of 
service.  This lay evidence was available when the RO decided 
the claim in March 1957.  Then, as now, lay persons not 
trained in the field of medicine are not competent to offer 
opinions regarding such medical questions as the etiology of 
the claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, there remains no competent medical evidence showing 
that the claimant's hearing loss disorder, which preexisted 
military service, was aggravated by such service, or was 
caused by service.  Therefore, the newly received evidence 
tends to prove nothing that was not previously shown. The 
fact that the claimant continues to have a hearing disorder 
is not new evidence within the context of 38 C.F.R. § 3.156.  
Without new and material evidence the claim may not be 
reopened.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for hearing loss is denied. 
	

__________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


